DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JORGE GARRIDO,
                               Appellant,

                                     v.

          PATRICIA GARRIDO n/k/a PATRICIA MARTINEZ,
                          Appellee.

                              No. 4D15-3677

                              [July 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. FMCE07-08800
(40).

   Troy William Klein, West Palm Beach, for appellant.

  Mark A. Seff and Anna-Maria Capizzi of Seff & Capizzi Law Group, LLC,
Hollywood, for appellee.

GERBER, C.J.

   The former husband appeals from the circuit court’s final judgment
denying the former husband’s request for downward modification of his
child support obligation. The former husband raises several arguments,
but only one argument has merit – that the trial court incorrectly increased
the child support arrearage by $15,000, presumably due to a
mathematical error. The former wife appropriately concedes this error.
We agree and reverse on this argument only.

   In the final judgment, the circuit court indicated the child support
arrearage was previously established in the sum of $94,780 as of
November 17, 2014. The court added $15,000 in arrearage for the months
of December 2014 through May 2015. Then the court added $5,000 in
arrearage for the months of June 2015 and July 2015. The sum of these
three amounts ($94,780 + $15,000 + $5,000) equals $114,780. However,
the final judgment indicates that the sum of these three amounts is
$129,780. Thus, the final judgment incorrectly determined that the
arrearage was $15,000 more than the actual arrearage. This $15,000
error requires correction of the final judgment on this error only.
   Based on the foregoing, we reverse the final judgment only to correct
the final judgment to show a child support arrearage of $114,780. On the
former husband’s remaining arguments, we affirm without further
discussion.

   Affirmed in part, reversed in part, and remanded for correction of final
judgment consistent with this opinion.

GROSS and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2